DETAILED ACTION
Status of Claims
The following is a FINAL OFFICE ACTION in response to applicant’s response for and amendments to Application #15/495,428, filed on 06/14/2021.
Claims 1-17, 19, and 21-22 are now pending and have been examined.

Claims 18-20 have been cancelled by the applicant.

    

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 22 recites “backtracking the adjustment to the merchant account is based, at least in part, an equivalence in reward points.”  Beyond the fact that the highlighted portion is grammatically incorrect, it is unclear in what way the adjustment is BASED ON an equivalence in reward points.  Are the reward points converted into our re-calculated into a monetary amount?  Are the reward points given to the merchant? The claim simply saying “based on” is insufficient to clearly define the metes and bounds of the invention.  



Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 11-17, 19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strock, et al., Pre-Grant Publication No. 2006/0259364 A1 in view of Peirce, et al., Patent No. 6,332,126 B1. 
Regarding Claims 1, 16, and 17, Strock teaches:
A method (medium) (system)… comprising:
receiving…over a computer network from a point of sale terminal associated with a merchant a first authorization request with a transaction information for conducting a first transaction between a customer and the merchant, a transaction amount, and a transaction account of the customer (see [0105]-[0114], [0119]-[0121], and [0136])
selecting… a subset of offers that meet offer parameters for the transaction account based at least in part on a reward program linked to the transaction account (see [0057]-[0084] and [0110]-[0130] in which the offers include reward behaviors which are then compared to the offer fulfillment requirements by transaction information from purchases and other transactions at merchants, and the consumer is rewarded based on the comparison; see especially (see [0050]-[0051], [0058], [0061], [0066], [0071]-[0072], [0088], and [0096]) linked to the transaction account (see at least [0136]); see especially [0105], [0107], [0114], [0117]-[0119], [0124]-[0125], [0154], [0211], [0214], and [0221] in which transaction information is matched to offers that are pertinent to the information and only those offers would be analyzed for qualification for a reward based on the transaction information; this would be considered identification of a subset of offers prior to approval of the authorization request relative to the applicant’s specification in which after the transaction has taken place the transaction information is used to match to relevant offers that might be applied to the user account during a settlement operation)
selecting… an offer of the subset of offers that meets the offer parameters for the transaction (see [0057]-[0084] and [0110]-[0130] in which the offers include reward behaviors which are then compared to the offer fulfillment requirements by transaction information from purchases and other transactions at merchants, and the consumer is rewarded based on the comparison)
approving… the first authorization request based at least in part on the transaction information
adjusting…the transaction amount associated with the transaction account, to credit a discount based at least in part on the offer amount and the transaction (see [0038], [0073]-[0077] and [0110]-[0130] in which after authorization during a settlement operation the offer is applied to the transaction and the transaction amount is adjusted)

Strock, however, does not appear to specify:
adjusting…the transaction amount associated with a merchant account to debit the discount 
receiving…from the point of sale terminal or other point of sale terminal associated with the merchant, a second authorization request to backtrack the first transaction
backtracking…the adjustment to the transaction
backtracking…the adjustment to the merchant account
approving…the second authorization request via the point of sale terminal or other point of sale terminal associated with the merchant
Peirce teaches:
adjusting…the transaction amount associated with a merchant account to debit the discount (see Column 12, line 45-Column 13, line 5 in which the user in the original transaction authorization is charged the amount of the item being purchased minus the discount/offer amount, which would inherently mean that the merchant amount credited would be adjusted to be debited the discount amount, and see also Column 13, lines 25-41 in which the customer, upon return of the item, is credited back the purchase price minus the discount amount, and 
receiving…from the point of sale terminal or other point of sale terminal associated with the merchant, a second authorization request to backtrack the first transaction (see Column 13, lines 25-41)
backtracking…the adjustment to the transaction (see Column 13, lines 25-41 in which the adjustment to the transaction, in this case a user discount to the purchase price caused by use of the offer, is backtracked)
backtracking…the adjustment to the merchant account (see Column 13, lines 25-41)
approving…the second authorization request via the point of sale terminal or other point of sale terminal associated with the merchant (see Column 13, lines 25-41)
It would be obvious to one of ordinary skill in the art to combine Peirce with Strock  because Strock already teaches a customer making a return and being credited for the transaction amount minus any credited rewards in at least [0216], and backing out the offer amount during the second transaction to debit and credit the merchant and customer appropriately allows for quick adjustment of the amount so that all parties can be credited accordingly without multiple additional steps often needed when using such as paper coupons or when the merchant is left to subsequently recoup their lost offer amount.  


Regarding Claim 2, the combination of Strock and Peirceo teaches:
the method of claim 1…
Strock further teaches:
registering, by the computer based system, the first transaction account (see Abstract, [0022], [0029]-[0039], and [0094]-[0096])

Regarding Claim 3, the combination of Strock and Peirce teaches:
the method of claim 1
Strock further teaches:
wherein the computer based system is operated by at least one ofa payment acquirer, a transaction account issuer, and a loyalty program provider (see [0029]-[0039])

Regarding Claim 4, the combination of Strock and Peirce teaches:
the method of claim 1
Strock further teaches:
wherein offer is sponsored by a merchant associated with the merchant system (see [0040] in which a partner merchant offers a free $5 gift certificate with an offer based on an account affiliate behavior, [0057] in which a partner airline has a special airline miles points offer, [0119], [0123]-[0124], [0130], and [0161]-[0166])

Regarding Claim 5, the combination of Strock and Peirce teaches:
the method of claim 1
Strock further teaches:
wherein the offer has a monetary value (see [0040] in which a partner merchant offers a free $5 gift certificate with an offer based on an account affiliate 

Regarding Claim 6, the combination of Strock and Peirce teaches:
the method of claim 5
Strock further teaches:
wherein the monetary value is applied to the first transaction account (see at least [0057], [0077],  in which rewards can include monetary values, and especially [0154])

Regarding Claim 7, the combination of Strock and Peirce teaches:
the method of claim 5
Strock further teaches:
wherein the monetary value is associated with the transaction (see [0040],  [0057]-[0058] in which rewards can include monetary values, [0077], [0119], [0123]-[0124], [0130], [0154], and [0161]-[0166]; the Examiner notes that the monetary value “being associated with” the transaction is a very broad limitation, and the applicant's specification makes this limitation open to many possible interpretations, and therefore the broadest reasonable interpretation is taken in the examination of this claim)

Regarding Claim 8, the combination of Strock and Peirce teaches:
the method of claim 1
Strock 
wherein the transaction information relates to at least one of authorization information, payment information, settlement information, dispute information and acquirer information (see [0057]-[0084] and [0110]-[0130] in which the offers include reward behaviors which are then compared to the offer fulfillment requirements by transaction information from purchases and other transactions at merchants, and the consumer is rewarded based on the comparison, and in which the transaction information includes payment and settlement information)

Regarding Claim 9, the combination of Strock and Peirce teaches:
the method of claim 1
Strock further teaches:
registering, by the computer based system, the first transaction account and the second transaction account with the rewards program (see at least [0136])

Regarding Claim 11, the combination of Strock and Peirce teaches:
the method of claim 9
Strock further teaches:
wherein the account affiliate is common to the first transaction account and the second transaction account (see [0136])
 
Regarding Claim 12, the combination of Strock and Peirce teaches:
the method of claim 1
Strock further teaches:
wherein the reward has a monetary value that is converted to loyalty points based on a preference selected during registration (see [0077], [0079], [0096]-Strock does teach a user being offered a rewards program, enrolling in the rewards program, selecting options for rewards crediting and fulfillment, and in [0162] describes those kinds of options as including a user selecting parameters for conversion of rewards currency; the particular description in [0162] does not say it is taking place at registration, but such registration/enrollment including user selections regarding their account has already been established, so therefore the reference is determined to read on the claim as written)  

Regarding Claim 13, the combination of Strock and Peirce teaches:
the method of claim 1
Peirce further teaches:
wherein the adjusting is reducing the transaction amount (see Column 12, lines 45-58)
It would be obvious to one of ordinary skill in the art to combine Peirce with Strock because Strock already teaches adjusting customer accounts with rewards, including monetary credits to their accounts, and rewards associated with a particular transaction, but does not teach adjusting a particular transaction amount at a point of sale and instead doing so at settlement after the fact, and doing so would allow a user to take advantage of an offer at purchase. 

Regarding Claim 14, the combination of Strock and Peirce teaches:
the method of claim 1
Strock 
determining, by the computer based system, at least one of a first source or a second source of the offer based on an offer type associated with the offer (see [0057]-[0058], [0061], [0064], and [0089]-[0091])

Regarding Claim 15, the combination of Strock and Peirce teaches:
the method of claim 14
Strock further teaches:
wherein the first source is a transaction account provider and the second source is a loyalty program provider (see [0057]-[0058], [0061], [0064], and [0089]-[0091])


Regarding Claim 19, the combination of Strock and Peirce teaches:
the method of claim 1
Strock further teaches:
wherein the offer amount comprises a monetary amount and a rewards point amount (see at least [0119] in which offers can include a combination of reward points for a purchase and a cash credit for another purchase, and the combination of purchases could lead to a third reward)
Strock, however, does not appear to specify:
wherein the offer amount comprises a combination of a monetary amount and a rewards point amount
Strock does however clearly teach the ability to give different kinds of rewards such as cash back, cash credits, and reward points, as in at least [0119], [0130], and [0154] and teaches combinations of rewards as in [0119].  Therefore, it would be obvious to one of wherein the offer amount comprises a combination of a monetary amount and a rewards point amount with Strock and Peirce as such particulars are simply decisions on offer rules for incentivizing customers from among the hundreds of combinations that an offer could provide, and using a combination of a monetary amount and reward points might incentivize a customer to fulfill the offer if they like the idea of both receiving some actual cash but also receiving reward points for future use.

Regarding Claim 21, the combination of Strock and Peirce teaches:
the method of claim 19
Strock further teaches:
wherein backtracking further includes backtracking an adjustment to a rewards point amount (see [0216] in which “any credit card debit transaction that is subsequently reversed by a matching credit card credit transaction (e.g. return, adjustment, etc.) may have its initial related rewards earnings reversed (i.e. nullified).”  


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Strock, et al., Pre-Grant Publication No. 2006/0259364 A1 in view of Peirce, et al., Patent No. 6,332,126 B1 and in further view of Fletcher, Pre-Grant Publication No. 2006/0076400 A1. 
Regarding Claim 10, the combination of Strock and Peirce teaches:
the method of claim 9
Strock and Peirce, 
wherein the record of the reward is associated with the transaction information on a first statement for a first transaction account in response to the transaction being initiated with the first transaction account, and wherein the record of the reward is associated with the transaction information on a second statement for a second transaction account in response to the transaction being initiated with the second transaction account
Fletcher teaches:
wherein the record of the reward is associated with the transaction information on a first statement for a first transaction account in response to the transaction being initiated with the first transaction account (see [0113] in which a credit is shown on a statement along with the associated transaction debit for a transaction)
It would be obvious to one of ordinary skill in the art to combine Fletcher with Strock and Peirce because Strock already teaches rewards and credits being shown on a statement, as in [0073], and showing them in association with the particular transaction that triggered the credit would give the user more detailed information about their reward account behaviors.  
Strock, Peirce, and Fletcher, however, does not appear to specify:
wherein the record of the reward is associated with the transaction information on a second statement for a second transaction account in response to the transaction being initiated with the second transaction account
Fletcher does, however, teach:
wherein the record of the reward is associated with the transaction information on a first statement for a first transaction account in response to the transaction being initiated with the first transaction account (see [0113] in which a credit is 
It would be obvious to one of ordinary skill in the art to combine wherein the record of the reward is associated with the transaction information on a first statement for a first transaction account in response to the transaction being initiated with the first transaction account with Strock, Peirce, and Fletcher because Strock already teaches rewards and credits being shown on a statement, as in [0073], and Fletcher already teaches showing a credit on a statement associating the credit with a particular transaction, and showing the credit in association with the particular transaction that triggered the credit would give the user more detailed information about their reward account behaviors.  
	**The Examiner notes that the limitation of a “first” and a “second” statement both as possibilities for display of the credit is given little patentable weight because, given the references already cited, which include teachings of multiple accounts eligible for rewards under a single identifier, showing a credit on a statement, and showing a credit associated with a particular transaction, the credit being shown on a first or second transaction account statement depending on where the transaction will be shown will still be showing a credit on a statement associated with a particular transaction, already shown to be taught by the references cited.  If there was a routing step in which transaction information data and crediting data were bundled to a particular of the combined transaction accounts under the one identifier depending on which was eligible, then maybe a case could be made that there was a difference, but as claimed, which account statement is displayed on is not given patentable weight, especially since that is dependent on simply which account the consumer chooses to use**


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Strock, et al., Pre-Grant Publication No. 2006/0259364 A1 in view of Peirce, et al., Patent No. 6,332,126 B1 and in further view of Baron, et al., Pre-Grant Publication No. 2005/0197904 A1. 
Regarding Claim 22, the combination of Strock and Peirce teaches:
the method of claim 21
Peirce further teaches:
wherein backtracking the adjustment to the merchant account is based, at least in part, on a credit (see at least Column 13, lines 25-41)
Strock and Peirce, however, does not appear to specify:
wherein backtracking the adjustment to the merchant account is based, at least in part, an equivalence in reward points
Baron teaches:
wherein backtracking the adjustment to the merchant account is based, at least in part, an equivalence in reward points (see Figures 2-3, [0020]-[0024], and [0027] in which a conversion table is used to facilitate debits and credits during a customer purchase at a merchant with reward points, and the subsequent debits and credits are done in a monetary equivalent; the examiner notes that the general description of such a scenario in paragraphs [0056]-[0058] of the applicant’s filed specification does not describe this exact embodiment in which a return takes place, there is backtracking of an adjustment to a merchant account, and that the backtracking during the return includes an adjustment based on an equivalence in reward points,  but only that there could be a combination offer of discount and reward points, that a configuration table could be used, and that merchant debits and credit could be facilitated in a return, but these are 
It would be obvious to one of ordinary skill in the art to combine Baron with Strock and Peirce because Strock already teaches rewards and credits being debited and credited in a purchase transaction and a subsequent return, as in [0216], and Peirce already teaches subsequent backtracking of a given discount to the merchant, and using an equivalence in reward points to facilitate discounts for a purchase and subsequent return would allow for the ability to directly apply of reward points to a purchase and subsequent return of products, making the reward points more attractive to the user and easier recoup of credits for the merchant.


Response to Arguments
Regarding the rejections under 35 USC § 103
The arguments have been considered in light of the amendments to the claims, but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.



Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Maritzen, et al., Pre-Grant Publication No. 2002/0194128 A1- teaches a system that facilitates returned items and settlement of funds back to the merchant and customer, with backtracking of any discounts or other credits.
Junger, Patent No. 7,379,899 B1- Column 22, lines 5-54
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682